COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Johnathon Dean v. Aurora Bank, FSB, Lehman Brothers
                            Bank, FSB, Nationstar Mortgage, LLC, and Alvin
                            Gerbermann

Appellate case number:      01-15-00827-CV

Trial court case number:    74093

Trial court:                412th District Court of Brazoria County

       Appellant, Johnathon Dean, has filed a notice of appeal of a trial court judgment
signed on August 18, 2015. The clerk’s record was filed on October 16, 2015. On
October 23, 2015, the Clerk of this Court notified Dean that the court reporter responsible
for preparing the record in this appeal had informed the Court that appellant had not
requested a reporter’s record or paid, or made arrangements to pay, for the reporter’s
record. See TEX. R. APP. P. 35.3(b). The Clerk further notified Dean that unless he
provided written evidence that he had paid, or made arrangements to pay, for the
reporter’s record, or provided proof that he is entitled to proceed without payment of
costs by November 23, 2015, the Court might consider the appeal without a reporter’s
record. See id. 37.3(c). On November 12, 2015, Dean filed a first motion for an extension
of time to file his appellant’s brief. We dismissed that motion as moot and ordered that
Dean’s brief was due to be filed within 30 days of the filing of a supplemental clerk’s
record. A supplemental clerk’s record was filed on November 30, 3015. Accordingly,
Dean’s brief was due to be filed no later than December 30, 2015. On December 23,
2015, Dean filed a second request for an extension of time to file his brief, representing
that documents were missing from the clerk’s record. On December 28, 2015, this Court
granted the motion and extended the time to file the brief to January 27, 2016.

       On January 27, 2016, Dean filed a third request for an extension of time to file his
brief, representing that he has requested the trial court clerk to prepare and file a
supplemental clerk’s record. Dean requests “an extension until the requested
supplemental clerk’s record has been filed. Appellees, Aurora Bank, FSB, Lehman
Brothers Bank, FSB, Nationstar Mortgage, LLC, and Alvin Gerbermann, have responded
to the motion. We grant appellant’s motion for an extension of time to file his brief.

       Appellant’s brief is due to be filed no later than 30 days from the date of this
order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is due to be filed no later than
30 days from the date of the filing of appellant’s brief. See id. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: February 11, 2016